DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air-guiding hold structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “oil guiding hole; airflow switch” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 line 3 recites: “the protection member” should be --the protective member--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4; 8-9 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0112866).
As per claim 1: Li discloses an oil leakage proof electronic cigarette 11 with replaceable atomizing core (as shown in fig. 2, Para. [0020]), comprising: a cigarette holder 31, a housing 1, a cartridge 3/2 and a power supply unit 111 provided in the housing 1, wherein the cigarette holder 31 is detachably provided at one end of the housing 1 (as shown in figs. 5-7); the cartridge 3/2 includes a casing of the cartridge 34/29, an atomizing assembly 2 provided in the casing of the cartridge 34/29 (see fig. 11; wherein the atomizer is adapted for being detachably mounted to a cartridge (Abstract)) , and a first end cover 32 a second end cover (see fig. 12; wherein the (+/-) electrode conductive sheet 232/233 is attached to the shell 29) provided at both ends of the casing of the cartridge 34/29; the second end cover is provided with a first electrode circuit board (wherein the (+/-) electrode conductive sheet 232/233 is located), both the first end cover and the second end cover are provided with air-guiding hole structures 35/201, the cartridge is detachably arranged in one end of the housing 1 close to the cigarette holder 31, and the first end cover 32 is in contact with the cigarette holder 31 (as shown in figs. 6-7); the power supply unit 111 is used to supply power to the atomizing assembly (in order to generate the aerosol) through a first electrode circuit board (see fig. 12; wherein the (+/-) electrode conductive sheet 232/233 is located) (in order to generate the aerosol).
	However, Li does not explicitly disclose wherein an end of the housing away from the cigarette holder is provided with an air inlet.
	On the other hand, Li does mention the atomizer includes an air inlet 20 corresponding to the heating tube 23, and the air inlet 20 is in communication with the suction tube 35. However, a person having ordinary skill in the art would know that having an air inlet at a sudden location can only deal with to make adjustable to the device, because such modification still would not change the function of the device after all but in order to have the air inlet direct to the atomizer to further provide aerosol to the user. Since, it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the oil leakage proof electronic cigarette with replaceable atomizing core taught by Li by having an end of the housing away from the cigarette holder is provided with an air inlet as taught by the instant invention to further direct the air inlet to the atomizer in order to generate aerosol to the user. Furthermore, having air inlet in the electronic cigarette/vapor is well known, common knowledge, commonly used or must have to direct the inlet air to the atomizer in order to generate aerosol and to perform the function of the electronic cigarette/vapor should be.

	As per claims 2: Li discloses an oil leakage proof electronic cigarette 11 with replaceable atomizing core (as shown in fig. 2, Para. [0020]); wherein the casing of the cartridge 34/29 is of a tubular structure (as shown in figs. 8-9), and both 1st end cover 32 and the 2nd end cover (see fig. 12; wherein the (+/-) electrode conductive sheet 232/233 is attached to the shell 29) are in an interference-fit with the casing of the cartridge 3/2 (as shown in figs. 8; 12). However, Li does not teach the 1st and 2nd end cover are made of silicone material.
	Although, Li does not explicitly disclose wherein the 1st and 2nd end cover are made of silicone material. However, a person having ordinary skill in the art would know that having the 1st and 2nd end cover are made of silicone material can only deal with preferred material, such modification still would not change the function of the device after all, but to further enhance the tightness, fit to secure those ends from leaking, since silicone material is best in sealants, adhesives, and lubricants. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the oil leakage proof electronic cigarette with replaceable atomizing core taught by Li by having the 1st and 2nd end cover are made of silicone material as taught by the instant invention to further enhance the tightness, suitability, capability and proficiency to secure those ends to the casing.

	As per claims 3-4; 8: Li discloses an oil leakage proof electronic cigarette 11 with replaceable atomizing core (as shown in fig. 2, Para. [0020]); wherein an atomizing assembly (see figs. 10-12) includes a heating coil 231, an oil-guiding cotton 21/22 and an atomizing tube 23; both ends of the atomizing tube are respectively connected with the air-guiding hole structures on the first end cover and the second end cover (as shown in fig. 13); the oil-guiding cotton 21/22 is used for guiding oil in the cartridge 3 into the atomizing tube 23; the heating coil 231 is connected to a first electrode circuit board (see fig. 12; wherein the (+/-) electrode conductive sheet 232/233 is located), and the heating coil 231 is used to atomize oil (in order to generate aerosol to the user); and wherein an oil guiding hole (see attached fig. 13) is provided on peripheral surface of the atomizing tube; the oil-guiding cotton 21/22 passes through the oil-guiding hole, and both ends thereof are located outside the atomizing tube (see fig. 13; wherein the atomizing tube is in the middle of both end of the wick 21/22); the heating coil 231 is arranged in the atomizing tube and is wound around the oil-guiding cotton 21/22; and wherein the cigarette holder 31 is also provided with a protective member 32, the protective member is disposed on an end of the cigarette holder close to the cartridge 2 (as shown in fig. 7), and the protective member is used to prevent cigarette oil from entering the cigarette holder 31.

	As per claim 9: Li discloses an oil leakage proof electronic cigarette 11 with replaceable atomizing core (as shown in fig. 2, Para. [0020]); wherein the protective member 32 is provided with a vent hole 321. However, Li does not explicitly disclose wherein the protective member is made of needle punched cotton. 
	Although, Li does not explicitly disclose wherein the protective member is made of needle punched cotton. However, a person having ordinary skill in the art would know that having the protective member is made of needle punched cotton can only deal with preferred material, such modification still would not change the function of the device after all, but to further prevent the medium, oil, liquid, substance from spilling or leak within the electronic cigarette/vapor. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the oil leakage proof electronic cigarette with replaceable atomizing core taught by Li by having the protective member is made of needle punched cotton as taught by the instant invention to further enhance the device without medium, oil, liquid, substance from spilling within the device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13; and 17-18 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0112866) in view of Lacour-Gayet et al. (US 2021/0260312).
As per claims 10-13; and 17-18: Li discloses an oil leakage proof electronic cigarette 11 with replaceable atomizing core (as shown in fig. 2, Para. [0020]). However, Li does not disclose wherein the electronic cigarette further includes an airflow switch; the airflow switch is provided in the power supply circuit, and is used to control connection between the atomizing assembly and the power supply unit by sensing airflow.
	Lacour-Gayet discloses an electronic mobile inhaler; an airflow switch 303/307 (on-off air flow sensor 303 and switch 307 are integrated as a single component and may function as a flow switch) is provided in the power supply circuit (the microcontroller unit 308 and 402), and is used to control connection between the atomizing assembly and the power supply unit by sensing airflow (see Para. [0137; 0139]) in order to provide an air pressure sensor to the device when the user is in used.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the oil leakage proof electronic cigarette with replaceable atomizing core taught by Li by having the electronic cigarette further includes an airflow switch; the airflow switch is provided in the power supply circuit, and is used to control connection between the atomizing assembly and the power supply unit by sensing airflow as taught by the instant invention to further configured to open or close an electrical circuit based on a pressure threshold; and to monitor the airflow pressure during the device operation.

    PNG
    media_image1.png
    284
    380
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-7; and 14-16 are objected to as being dependent upon a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:  Li does not teach: “a second electrode circuit board, and the electrode is provided on a second electrode circuit board; the housing includes an outer housing, a first positioning sleeve and a second positioning sleeve; the first positioning sleeve and the second positioning sleeve are disposed in the housing, the second electrode circuit board is disposed between the first positioning sleeve and the second positioning sleeve, the cartridge is arranged in the first positioning sleeve, the electrode is connected to the first electrode circuit board, the battery is arranged in the second positioning sleeve, and the battery is connected to the second electrode circuit board”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831